Per Curiam.
Oh examining precedents, wé are satisfied, that whether the act of congress incorporating the bank of the United States be viewed either as a public or private act, it 'was not necessary to set fdith the act itself, nor the names of the individuals composing the company.(a)
. Judgment for the plaintiffs.

 Grays v. Turnpike Co., 4 Randolph, 57; 2 Cowen, 770; 14. Johns. R. 245; 5 Wend. 482. But see, 3 Conn. R. 199 ; 2 Virginia Cas. 297; 5 Randolph, 326. And see Angell & Ames on Corps, ch. 17, § 3.